                                            Case 5:19-cv-01242-LHK Document 214 Filed 07/12/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        GREGORY HANDLOSER, et al.,                        Case No. 19-cv-01242-LHK (VKD)
                                                          Plaintiffs,
                                   9
                                                                                              ORDER RE JULY 3, 2021 DISCOVERY
                                                   v.                                         DISPUTE
                                  10

                                  11        HCL AMERICA, INC., et al.,                        Re: Dkt. No. 210
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendants HCL America, Inc. and HCL Technologies, Ltd. (collectively “HCL”) ask the

                                  15   Court to order plaintiffs Gregory Handloser and Cerafin Castillo to provide additional discovery

                                  16   and other relief relating to damages. Dkt. No. 210. Plaintiffs oppose the additional discovery as

                                  17   overbroad and unwarranted. Id. The Court finds this matter suitable for determination without

                                  18   oral argument. See Civil L.R. 7-1(b).

                                  19            For the reasons explained below, the Court will require Mr. Castillo to provide additional

                                  20   discovery, but will not require him to submit to an independent medical examination. The Court

                                  21   will also require Mr. Handloser to provide additional discovery.

                                  22   I.       BACKGROUND
                                  23            At issue in this case are plaintiffs’ individual claims for (1) disparate treatment on the basis

                                  24   of race and citizenship in violation of 42 U.S.C. § 1981; (2) disparate treatment on the basis of

                                  25   race and national origin in violation of 42 U.S.C. § 2000e, et seq.; and (3) disparate impact on the

                                  26   basis of race and national origin in violation of 42 U.S.C. § 2000e, et seq. Dkt. No. 40 at ¶¶ 51-63.

                                  27   Both plaintiffs seek monetary relief. In addition to economic losses, both claim non-economic

                                  28   damages for “emotional anguish, humiliation, reputational harm, and harm to [their] familial
                                             Case 5:19-cv-01242-LHK Document 214 Filed 07/12/21 Page 2 of 7




                                   1   relationships caused by HCL’s discrimination.” Dkt. No. 210-2 (response to Interrogatory No. 2);

                                   2   Dkt. No. 211-8 (response to Interrogatory No. 2).

                                   3            With respect to Mr. Castillo, HCL seeks the following discovery:

                                   4               1. mental health and medical records from 2013 to present relating to injuries or

                                   5                   symptoms allegedly caused by HCL;

                                   6               2. deposition testimony regarding psychiatric treatment, as to which Mr. Castillo

                                   7                   previously refused to testify on grounds of privilege; and

                                   8               3. an independent medical examination, consisting of a clinical interview by Dr.

                                   9                   Margo Leahy and a mental status examination by Dr. Paul Berg.

                                  10            With respect to Mr. Handloser, HCL seeks the following discovery and other relief:

                                  11               1. performance reviews for his work at Infosys for the period 2010-2012; and

                                  12               2. a stipulation that he claims only “garden variety” emotional distress.
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARDS
                                  14            As a general matter, HCL may obtain discovery of any matter that is relevant to a claim or

                                  15   defense and that is “proportional to the needs of case, considering the importance of the issues at

                                  16   stake in the action, the amount in controversy, the parties’ relative access to relevant information,

                                  17   the parties’ resources, the importance of the discovery in resolving the issues, and whether the

                                  18   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.

                                  19   26(b)(1).

                                  20            Rule 35 of the Federal Rules of Civil Procedure provides that, for good cause shown, a

                                  21   court “may order a party whose mental or physical condition . . . is in controversy to submit to a

                                  22   physical or mental examination by a suitably licensed or certified examiner.” Fed. R. Civ. P.

                                  23   35(a). The party seeking the examination must demonstrate that the mental or physical condition

                                  24   is in controversy and that good cause exists for the examination. Schlagenhauf v. Holder, 379

                                  25   U.S. 104, 118-119 (1964). In evaluating whether a mental condition is in controversy, courts in

                                  26   the Ninth Circuit typically consider whether, in addition to a claim of emotional distress, the case

                                  27   involves one or more of the following factors: (1) a claim for intentional or negligent infliction of

                                  28   emotional distress; (2) an allegation of specific mental or psychiatric injury or disorder; (3) a claim
                                                                                         2
                                          Case 5:19-cv-01242-LHK Document 214 Filed 07/12/21 Page 3 of 7




                                   1   of unusually severe emotional distress; (4) the plaintiff’s use of expert testimony to support a

                                   2   claim of emotional distress; and (5) the plaintiff’s concession that his mental condition is in

                                   3   controversy. See, e.g., Pringle v. Wheeler, No. 19-cv-7432-WHO, 2021 WL 1907824 at *2 (N.D.

                                   4   Cal. Apr, 16, 2021). Good cause requires a showing, beyond mere relevance, of specific facts

                                   5   justifying the need for an examination. Schlagenhauf, 379 U.S. at 118. Relevant factors include

                                   6   the possibility of obtaining desired information by other means, whether plaintiff plans to prove

                                   7   his claims through expert testimony, whether the examination will yield relevant information, and

                                   8   whether plaintiff is claiming ongoing emotional distress. S.G. v. San Francisco Unified School

                                   9   District, No. 17-cv-05678-EMC, 2019 WL 4479447 at *3 (N.D. Cal. Sept. 18, 2019). The

                                  10   examination must be limited to the condition in controversy. Schlagenhauf, 379 U.S. at 118.

                                  11   III.   DISCUSSION
                                  12          A.      Discovery of Mr. Castillo
Northern District of California
 United States District Court




                                  13          Mr. Castillo claims $400,000 in compensatory, non-economic damages. As reflected in

                                  14   his response to HCL’s Interrogatory No. 2, Mr. Castillo claims he suffered (i) significant anxiety

                                  15   and emotional distress, for which he sought treatment, (ii) significant mental anguish and

                                  16   humiliation, and (iii) stress to his marital relationship. Although it is not clear from his

                                  17   interrogatory answers, Mr. Castillo says in his portion of the joint submission that he seeks non-

                                  18   economic damages for past mental health conditions. See Dkt. No. 210 at 8; Dkt. No. 210-2

                                  19   (referring to mental health treatment and stress ceasing after 2019).

                                  20                  1.      Records
                                  21          HCL asks the Court to order Mr. Castillo to produce “mental health and medical records

                                  22   from 2013 to present for any injuries or symptoms allegedly caused by HCL.” Dkt. No. 210 at 2;

                                  23   Dkt. No. 210-1 (Request No. 13). Mr. Castillo has agreed to produce records for the period 2018-

                                  24   2019, but objects to producing records before or after those dates.

                                  25          The records HCL seeks are relevant to Mr. Castillo’s claim that HCL’s conduct caused the

                                  26   injuries for which he claims non-economic damages. HCL is entitled to obtain records for a

                                  27   reasonable period both before and after the specific period on which Mr. Castillo relies in order to

                                  28   test his assertions of causation. See, e.g., Tamburri v. SunTrust Mortgage, Inc., No. C 11-2899
                                                                                          3
                                          Case 5:19-cv-01242-LHK Document 214 Filed 07/12/21 Page 4 of 7




                                   1   JST (DMR), 2013 WL 942499 at *3 (N.D. Cal. March 11, 2013) (permitting discovery of records

                                   2   before claimed period of emotional distress as “[s]uch records may serve to verify the existence

                                   3   and severity of Plaintiff’s symptoms, and may provide evidence pointing to causes other than

                                   4   Defendants’ actions”). It is not clear from Mr. Castillo’s response to Interrogatory No. 2 or from

                                   5   the joint submission whether or when all of the conditions or symptoms he attributes to HCL’s

                                   6   conduct began or ceased. He states that he “did not seek medical treatment as a result of HCL’s

                                   7   discrimination after 2019,” and that “[t]he stress to his marital relationship ended in 2019 and is

                                   8   not ongoing.” Dkt. No. 210-2. However, he does not say that he no longer suffers from anxiety,

                                   9   emotional distress, mental anguish, and humiliation, nor does he disavow damages for those

                                  10   symptoms or conditions that he may continue to experience.

                                  11          In these circumstances, the Court will permit discovery of Mr. Castillo’s mental health and

                                  12   medical records for the same types of symptoms or conditions he claims were caused by HCL’s
Northern District of California
 United States District Court




                                  13   conduct beginning two years before he first applied to HCL through the present. See Tamburri,

                                  14   2013 WL 942499 at *3 (limiting discovery to “records that concern the types of mental or

                                  15   emotional distress that Plaintiff specifically has put at issue, and their accompanying mental and

                                  16   physical symptoms, manifestations and effects”).

                                  17                  2.      Deposition
                                  18          HCL asks the Court to order Mr. Castillo to submit to further deposition regarding his

                                  19   psychiatric treatment. Mr. Castillo does not dispute that he refused to answer deposition questions

                                  20   concerning his psychiatric treatment, even though he now seeks damages relating to that

                                  21   treatment. The Court is not persuaded that his belated agreement to produce some records of his

                                  22   treatment renders testimony about his treatment unreasonably duplicative.

                                  23          Accordingly, Mr. Castillo must sit for further a deposition for the limited purpose of

                                  24   answering the questions he initially refused to answer (see Dkt. No. 211-6) and reasonable follow

                                  25   up questions. The deposition may not exceed one hour.

                                  26                  3.      Independent Mental Examination
                                  27          HCL asks the Court to order Mr. Castillo to submit to two separate mental examinations.

                                  28   Mr. Castillo objects to any mental examination. Although the parties do not address the issue, the
                                                                                         4
                                          Case 5:19-cv-01242-LHK Document 214 Filed 07/12/21 Page 5 of 7




                                   1   Court notes that a mental examination under Rule 35 requires a court order (absent stipulation of

                                   2   the parties), and HCL did not ask the Court to order such an examination until after fact discovery

                                   3   closed on June 28, 2021.

                                   4          Mr. Castillo does not dispute that his mental condition is in controversy. His claim is not

                                   5   limited to “garden variety” emotion distress but includes allegations of a specific mental health

                                   6   condition (anxiety) that was of sufficient severity that he sought psychiatric treatment for it.

                                   7   Accordingly, the Court finds that the first requirement for an examination is met.

                                   8          The parties dispute whether HCL has shown good cause for a mental examination of Mr.

                                   9   Castillo. HCL relies heavily on Snipes v. United States, 334 F.R.D. 667, 671 (N.D. Cal. 2020),

                                  10   citing Mr. Castillo’s failure to produce medical records sufficient to permit HCL to assess the

                                  11   nature, cause, extent, expected duration, and appropriate treatment of his mental health condition

                                  12   and emotional distress. Mr. Castillo responds that the injuries for which he sought treatment are
Northern District of California
 United States District Court




                                  13   past and any relevant information can be obtained from his interrogatory responses and from the

                                  14   medical records he has agreed to produce.

                                  15          HCL’s request for a Rule 35 order is untimely. However, even if it were not, the Court

                                  16   concludes that HCL has not shown good cause for an order requiring Mr. Castillo to submit to an

                                  17   independent medical examination. HCL’s showing is superficial and is premised almost

                                  18   exclusively on Mr. Castillo’s failure to produce complete medical records and his failure to answer

                                  19   questions in deposition. As discussed above, the Court will require Mr. Castillo to remedy these

                                  20   deficiencies. The Court denies HCL’s request for an examination.

                                  21          B.      Discovery of Mr. Handloser
                                  22          Mr. Handloser claims $3 million in compensatory, non-economic damages. As reflected in

                                  23   his response to HCL’s Interrogatory No. 2, Mr. Handloser claims he suffered (i) humiliation,

                                  24   (ii) harm to his professional reputation, and (iii) stress to his familial relationships. Dkt. No. 211-8

                                  25   (response to Interrogatory No. 2). However, he contends that he does not claim ongoing

                                  26   emotional distress and only ever experienced “garden variety” emotional distress. Dkt. No. 210 at

                                  27   10. HCL observes that Mr. Handloser’s $3 million damages amount is inconsistent with a

                                  28   contention that he suffered only “garden variety” emotional distress. Mr. Handloser responds that
                                                                                          5
                                          Case 5:19-cv-01242-LHK Document 214 Filed 07/12/21 Page 6 of 7




                                   1   “the non-economic damages amount cited by HCL encompasses more than emotional distress.”

                                   2   Id. at 10.

                                   3                  1.      Performance reviews
                                   4           HCL argues that Mr. Handloser should produce the performance reviews from his work at

                                   5   Infosys during the period 2010-2012 because it expects these reviews will show that Mr.

                                   6   Handloser performed poorly, thereby undermining his current claim for 10 years’ front pay based

                                   7   upon his history of employment. Mr. Handloser objects to this discovery on the ground that the

                                   8   documents requested pre-date his first application to HCL by seven years and are therefore

                                   9   irrelevant, and in any event, he says that HCL has subpoenaed these same records from Infosys.

                                  10           The Court finds that the Infosys performance reviews are relevant to Mr. Handloser’s

                                  11   damages claims, insofar as they may explain why he was fired from his position with that

                                  12   company, which may support HCL’s defense to his claim regarding future employability.
Northern District of California
 United States District Court




                                  13   However, if HCL has already obtained the records from Infosys by subpoena, Mr. Handloser need

                                  14   not produce them himself.

                                  15                  2.      Stipulation
                                  16           HCL demands that Mr. Handloser stipulate that he seeks only “garden variety” emotional

                                  17   distress damages. Mr. Handloser refuses to so stipulate, citing his interrogatory answer which he

                                  18   says clearly refers to only “garden variety” emotional distress damages, in addition to other

                                  19   damages unrelated to emotional distress.

                                  20           The Court is not persuaded that Mr. Handloser must provide the stipulation HCL demands,

                                  21   but some clarification of Mr. Handloser’s position is required. Mr. Handloser’s answer to

                                  22   Interrogatory No. 2 is ambiguous. To address this ambiguity, Mr. Handloser must identify the

                                  23   portion of the $3 million amount of “non-economic damages” he attributes to emotional distress

                                  24   and the portion he attributes to other sources. In addition, Mr. Handloser must clarify whether his

                                  25   emotional distress is ongoing, or whether it has ceased, and if so, by what date.

                                  26   IV.     CONCLUSION
                                  27           Plaintiffs shall provide the additional discovery specified above as follows:

                                  28           Mr. Castillo shall produce his mental health and medical records by July 21, 2021. He
                                                                                         6
                                          Case 5:19-cv-01242-LHK Document 214 Filed 07/12/21 Page 7 of 7




                                   1   shall sit for a further deposition, not to exceed one hour, at a mutually agreeable date and time, but

                                   2   not later than July 30, 2021, unless the parties agree otherwise.

                                   3           Mr. Handloser must produce his performance reviews by July 21, 2021, unless Infosys has

                                   4   already produced them. He must serve his amended response to Interrogatory No. 2 by July 21,

                                   5   2021.

                                   6           IT IS SO ORDERED.

                                   7   Dated: July 12, 2021

                                   8

                                   9
                                                                                                     VIRGINIA K. DEMARCHI
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
